Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim 9 is objected to because of the following informalities:  “the first connector” lacks proper antecedent basis.  Appropriate correction is required.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 and 7-15 are rejected under 35 U.S.C. 103 as being unpatentable over the admitted prior art (APA, instant Background) in view of Chen 2014/0287616 and Kraft 6336826.
Regarding claim 1, APA substantially discloses the claimed invention, including a connector assembly, comprising: a circuit board having a front side and a back side; a first connector on the front side of the circuit board; and a cable having a plurality of wires electrically connected on one end to a the first connectors via the circuit board.  Chen (Figure 1B) discloses two connectors (each having a respective set of terminals 22) mounted on the front side of circuit board 23, and to provide the APA circuit board with two connectors thus would have been obvious, for greater circuit capacity.  Kraft (Figure 12) discloses wires divided into groups, and to provide APA with same thus would have been obvious, to simplify joining of the wires to the circuit board.  
Regarding claim 2, APA discloses one end of the cable extends to a position under the back side of the circuit board.
Regarding claim 3, APA (as modified by Chen and Kraft) results in the wires in each group of wires are arranged in a respective row and welded to the circuit board so as to be electrically connected to the first connectors via conductive traces (see Chen) on the circuit board.
Regarding claim 4, APA (as modified by Chen and Kraft) results in each group of wires is welded to a respective one of a row of first welding pads on the front side of the circuit board and a row of second welding pads on the back side of the circuit board.
Regarding claim 7, Chen discloses a fixing clip 24 installed on the back side of the circuit board 23 and configured to fix the one end of the cable onto the back side of the circuit board, and to provide APA with a fixing clip thus would have been obvious, to prevent inadvertent movement of the cable relative to the circuit board.
Regarding claim 8, Chen discloses a second connector 32 connected to a second end of the cable 131 and electrically connected to the two first connectors via the cable and the circuit board 23, and to provide APA with a second connector connected to a second end of the cable thus would have been obvious, to allow connection to an additional circuit.
Regarding claim 9, Chen discloses the circuit board 23 has a length direction and a width direction, and the first connector (one of the connectors labeled 20) is elongated and extends along the length direction of the circuit board, and to modify APA in this way thus would have been obvious, to conserve space.
Regarding claim 10, APA (as modified by Chen and Kraft) results in the cable extends along the length direction of the circuit board to reach the position under the back side of the circuit board, and each group of wires of the cable is bent so that it extends from the one end of the cable along a curved path, which is approximately perpendicular to the length direction of the circuit board, to reach a position above the circuit board.
Regarding claims 11-15, the recited dimensions are deemed to be an obvious matter of routine experimentation, to conserve space. 
Claim(s) 6 is rejected under 35 U.S.C. 103 as being unpatentable over APA in view of Chen and Kraft as applied to claim 4 above, and further in view of Park 7606041.
Regarding claim 6, Park (front page) disclose two insulation cladding bodies 300 on the circuit board to clad first pads and second pads 122, and to provide APA (as modified by Chen and Kraft) with cladding bodies thus would have been obvious, to protect the connections between the wires and board.  To form the insulation cladding bodies by molding is deemed to have been an obvious exchange of equivalents.
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 16-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  none of the prior art discloses or teaches an edge of the circuit board having a notch through which a group of wires passes to be welded to the front side of the circuit board; in combination with the rest of the subject matter of the respective base claim.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY F PAUMEN whose telephone number is (571)272-2013. The examiner can normally be reached M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GARY F PAUMEN/              Primary Examiner, Art Unit 2832